internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-122317-98 date date x a b c x y d1 d2 d3 d4 d5 d6 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 x elected to be an s_corporation effective d2 x represents that as of d2 x had subchapter_c_earnings_and_profits of dollar_figurex x had subchapter_c_earnings_and_profits at the close of each of its first three taxable years as an s_corporation and had gross_receipts for each of those years more than percent of which were passive_investment_income neither x’s shareholders nor its accountant knew the significance of subchapter_c_earnings_and_profits and excess passive_income on x’s status as an s_corporation x paid the tax under sec_1375 for each taxable_year after its first taxable_year as an s_corporation through year until d4 a and b were x’s only shareholders on d5 a became the sole shareholder of x a died on d6 and a’s percent interest in x is now owned by c c’s legal advisors upon review of x’s tax_return discovered that x’s subchapter_s_election had terminated on d3 because x had subchapter_c_earnings_and_profits for three consecutive years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income x then applied for relief under sec_1362 x represents that the termination of its election to be an s_corporation was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 of the code provides in part that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted including the information that was submitted and used to calculate the adjustment described below we conclude that x’s s_corporation_election terminated on d3 under sec_1362 of the code because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 of the code accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning d3 and thereafter provided that x’s s_corporation_election was valid and is not otherwise terminated under sec_1362 and that the following conditions are met x must distribute its subchapter_c_earnings_and_profits within days from the date of this letter x must elect with the consent of its affected_shareholder to have its accumulated_earnings_and_profits distributed first under sec_1368 and sec_1_1368-1 of the income_tax regulations c must report this distribution on its federal tax_return as a dividend if x files an amended_return for year or year to request refunds of the amounts it paid as taxes under sec_1375 x’s shareholders must amend their federal tax returns for year or year to return the benefit received from any reduction in income under sec_1366 in addition as an adjustment under sec_1362 x must send a payment of dollar_figurey attached to a copy of this letter to the following address internal_revenue_service lowell street andover ma x must send this payment no later than days from the date of this letter if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the service_center with which x’s s_corporation_election was filed that the election was terminated except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
